FILED
                            NOT FOR PUBLICATION                             JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: PROVIDENT FINANCIAL, INC.,                No. 10-60045

               Debtor,                           BAP No. 10-1135


GREGORY P. NESSELRODE,                           MEMORANDUM *

               Appellant,

  v.

PROVIDENT FINANCIAL, INC.,

               Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Jury, Pappas, and Dunn, Bankruptcy Judges, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gregory P. Nesselrode appeals pro se from the the Bankruptcy Appellate

Panel’s (“BAP”) judgment affirming the bankruptcy court’s order dismissing his

adversary proceeding as barred by the doctrine of res judicata. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo the BAP’s and the

bankruptcy court’s decisions, Arrow Elecs., Inc. v. Justus (In re Kaypro), 218 F.3d
1070, 1073 (9th Cir. 2000), and we affirm.

      The bankruptcy court properly concluded that res judicata barred Nesselrode

from relitigating claims in connection with Provident Financial’s foreclosure of his

property because he had asserted claims arising from the same transactional

nucleus of facts in prior federal and state court actions. See Costantini v. Trans

World Airlines, 681 F.2d 1199, 1201-02 (9th Cir. 1982) (res judicata bars all

claims based on the same “transactional nucleus of facts” which “could have been

asserted, whether they were or not, in a prior suit between the same parties”)

(citations and internal quotation marks omitted); Stanley L. and Carolyn M.

Watkins Trust v. Lacosta, 92 P.3d 620, 626 (Mont. 2004) (barring all claims where

“the issues are the same and relate to the same subject matter”).

      Nesselrode’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      10-60045